DETAILED ACTION
Claims 1-3, 6-8, 10, 12, 14-17 and 19-22 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, 12, 14-16, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal et al. USPPN 2016/0273315 (hereinafter “Carvajal”), in view of Ige et al. USPPN 2015/0241881 (hereinafter “Ige”), in view of Kalu-Ulu et al. “Modelling System Failures of Electric Submersible Pumps in Sand Producing Wells” (hereinafter “Kalu-Ulu”).
Regarding claim 1, Carvajal teaches performing, by a processing device, (Figure 16, [0077], a processor is used for optimizing the oil recovery system)
an evaluation of a first artificial lift approach that can be operated at a well having a subterranean hydrocarbon reservoir, (Figures 1A-1C, [0029]-[0031], [0049]-[0052], An artificial lift approach, developed using the process in the figures and further described in the cited paragraphs, that controls an inlet control valve connected to a submersible pump ([0051],[0055]) is evaluated and optimized)
the evaluation being based at least in part on a static factor associated with operating the first artificial lift approach in the well, (Figures 1A-1C, [0025]-[0026], [0030], [0032], [0037], [0049]-[0051], [0055], A plurality of static factors, as listed in [0030] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)
a dynamic factor associated with operating the first artificial lift approach at an operating condition, (Figures 1A-1C, [0025], [0027], [0031], [0032], [0037], [0049]-[0051], [0055], A plurality of dynamic factors, as listed in [0031] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)
generating, by the processing device, an artificial lift plan based at least in part on the evaluation and (Figures 1A-1C, [0024]- [0027], [0048], [0055], [0056], an optimized plan that controls the operation of the ICV with the electric submersible pump (ESP) based on the measured properties is used to extract hydrocarbons is created)
wherein the artificial lift plan defines at least a first operational period for the first artificial lift approach and a second operational period for a second artificial lift approach; and (Figures 1A-1C, [0040], [0048], Optimal setting are set for time periods relating to oil and water rates, as the rates change the settings are adjusted, this includes generating a first plan for operation for a time until a second plan for operation is created)
	generating an interface to be displayed on a display, (Figures 7, 9-10, 16, [0014]-[0017], [0062]-[0063], [0075]-[0078], [0082], an interface is displayed on a display by the computing unit)
	the interface comprising a breakdown of risk factors that form the risk level at a point within a lift plan timeframe, ((Figures 7, 9-10, 16, [0014]-[0017], [0062]-[0063], [0075]-[0078], [0082], the factors that form the risk factors are displayed to the user)
wherein the risk factors comprise the dynamic factor, the static factor, and … that are associated with the point within the lift plan timeframe, (Figures 1A-1C, 16, [0025], [0027], [0030]-[0032], [0037], [0049]-[0051], [0055], the static and dynamic factors that are associated with the time period are displayed and used in the determination of an optimal lift plan)
wherein the interface further comprises an indication of an excluded artificial lift approach that is excluded for consideration from the artificial lift plan and a reason for being excluded; and ([0040]-[0043] the best artificial lift approach is suggested and the approaches do not maximize the oil production are excluded because they do not maximize oil production)
	extracting hydrocarbons from the subterranean hydrocarbon reservoir based on the artificial lift plan by operating, at the well, the first artificial lift approach for the first operational period and, subsequent to the first operational period, operating the second artificial lift approach for the second operational period. (Figures 1A-1C, 3, [0073]-[0074], Table 1, hydrocarbons are extracted in units of Stock Tank Barrels, the ICV settings are adjusted to ensure optimal production at daily, quarterly or annual intervals)
	Carvajal does not explicitly teach and a risk level determined based at least in part on at least one of the static factor or the dynamic factor, 
	Ige teaches a risk level determined based at least in part on at least one of the static factor or the dynamic factor, (Figure 9, [0114], [0120]-[0123], [0148], Information of the environment and information gathered during the operation of the well is used to estimate the risk)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal with Ige as the references deal with optimization of the operation of a well, in order to implement a system that accounts for the expected risk of the system based on the lift plan used. Ige would modify Carvajal by using expected risks to optimize the performance and overall economics of the well based on the lift plan used. The benefit of doing so is the system can provide meaningful data for production control and optimize the overall economics of the well. (Ige [0111])
	The combination of Carvajal and Ige does not explicitly teach and a lifetime-based factor that is a function of an operating time for the first artificial lift approach; the risk factors comprise … the lifetime factor
	Kalu-Ulu teaches and a lifetime-based factor that is a function of an operating time for the first artificial lift approach; (Page 2 Right column first paragraph, Tables 1-3, Figures 2-5, Weibull factors are assigned to both electrical and mechanical failures, using the Weibull calculations, the probability of failure based on operating time is calculated.)
	the risk factors comprise … the lifetime factor (Page 2 Right column first paragraph, Tables 1-3, Figures 2-5, the risk of electrical and mechanical failures based on lifetime are calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal and Ige with Kalu-Ulu as the references deal with artificial lift operation in a well, in order to implement a system that accounts for a lifetime factor that is used to calculate the probability of failure over time. Kalu-Ulu would modify Carvajal and Ige by using a Weibull calculation to determine the probability of equipment failure due to operation time. The benefit of doing so is the system can assess the reliability, availability and maintainability of the system during its operation. (Kalu-Ulu Page 5 conclusions)

Regarding claim 2, the combination of Carvajal, Ige and Kalu-Ulu teach limitations of claim 1. Carvajal also teaches further comprising generating, by the processing device, a revised artificial lift plan based at least in part on a change to the dynamic factor while extracting the hydrocarbons from the subterranean hydrocarbon reservoir. (Figs. 1A-1C, [0040]-[0041], the method of creating the plan of operation is repeated and dynamic data is recaptured (Fig.1A 104) and analyzed during operation, and when changed, the lift plan is revised (Fig 1A 116) and an optimal lift plan with the ICV and ESP is created (Fig1B 124))

Regarding claim 6, Carvajal teaches performing, by a processing device, (Figure 16, [0077], a processor is used for optimizing the oil recovery system)
a first evaluation of a first artificial lift approach that can be operated at a well having a subterranean hydrocarbon reservoir, (Figures 1A-1C, [0029]-[0031], [0049]-[0052]], An artificial lift approach, developed using the process in the figures and further described in the cited paragraphs, that controls an inlet control valve connected to a submersible pump ([0051],[0055]) is evaluated and optimized)
the first evaluation being based at least in part on a first static factor associated with operating the first artificial lift approach in the well, (Figures 1A-1C, [0025]-[0026], [0030], [0032], [0037], [0049]-[0051], [0055], A plurality of static factors, as listed in [0030] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)
a first dynamic factor associated with operating the first artificial lift approach at a first operating condition; (Figures 1A-1C, [0025], [0027], [0031], [0032], [0037], [0049]-[0051], [0055], A plurality of dynamic factors, as listed in [0031] and used in the artificial lift approach determined in the remaining paragraphs, are considered in optimizing the artificial lift approach, the static factors which do not change over time would influence the operation of the artificial lift and are therefore associated with the operating of the lift)
performing, by a processing device, (Figure 16, [0077], a processor is used for optimizing the oil recovery system)
a second evaluation of a second artificial lift approach that can be operated at the well having the subterranean hydrocarbon reservoir, (Figures 1A-1C, [0029]-[0031], [0049]-[0052], [0055], An approach using an inlet control valve connected to a submersible pump is evaluated and optimized by repeating it several times, as shown in figure 1 step 122 the process is repeated)
the second evaluation being based at least in part on a second static factor associated with operating the second artificial lift approach in the well, (Figures 1A-1C, [0025]-[0026], [0030], [0032], [0037], [0049]-[0051], [0055], A plurality of static factors are considered in optimizing the artificial lift approach , as shown in figure 1 step 122 the process is repeated, in [0030] a plurality of static factors are evaluated which would at least include a second factor)
a second dynamic factor associated with operating the second artificial lift approach at a second operating condition; (Figures 1A-1C, [0025], [0027], [0031], [0032], [0037], [0049]-[0051], [0055], A plurality of dynamic factors are considered in optimizing the artificial lift approach, , as shown in figure 1 step 122 the process is repeated, in [0031] a plurality of dynamic factors are evaluated which would at least include a second factor)
generating, by the processing device, an artificial lift plan based at least in part on the first evaluation, the second evaluation, and (Figures 1A-1C, [0024]- [0027], [0048], [0055], an optimized plan that controls the operation of the ICV with the electric submersible pump (ESP) based on the measured properties is used to extract hydrocarbons is created)
wherein the artificial lift plan defines at least a first operational period for the first artificial lift approach and a second operational period for a second artificial lift approach; and (Figures 1A-1C, [0040], [0048], [0073]-[0074] Optimal setting are set for time periods relating to oil and water rates, as the rates change the settings are adjusted, this includes generating a first plan for operation for a time until a second plan for operation is created)
extracting hydrocarbons from the subterranean hydrocarbon reservoir based on the artificial lift plan by operating, at the well, the first artificial lift approach for the first operational period and, (Figures 1A-1C, 3, [0024]- [0027], [0048]-[0078], Table 1, hydrocarbons are extracted in units of Stock Tank Barrels, the ICV settings ensure optimal production at the first setting for daily, quarterly or annual intervals)
generating an interface to be displayed on a display, (Figures 7, 9-10, 16, [0014]-[0017], [0062]-[0063], [0075]-[0078], [0082], an interface is displayed on a display by the computing unit)
the interface comprising indicia for the first static factor and the first dynamic factor at a plurality of points in time for the first artificial lift approach …; and (Static factors and dynamic factors are determined for the predetermined time period and 
subsequent to the first operational period, operating the second artificial lift approach for the second operational period. (Figures 1A-1C, 3, [0024]- [0027], [0048]-[0078], Table 1, hydrocarbons are extracted in units of Stock Tank Barrels, the ICV settings are adjusted to a second approach to ensure optimal production at daily, quarterly or annual intervals)
Carvajal does not explicitly teach and a risk level determined based at least in part on at least one of the first static factor, the second static factor, the first dynamic factor, or the second dynamic factor, plotted as operating conditions over the risk level
Ige teaches and a risk level determined based at least in part on at least one of the first static factor, the second static factor, the first dynamic factor, or the second dynamic factor, (Figures 3, 4, 8, 9, [0109] [0111], [0114], [0120]-[0123], [0148], the risk factors are based on the environment, power supply, solids as well as dynamic factors like wax and asphaltenes)
plotted as operating conditions over the risk level (Figure 9, [0109] [0111], [0114], [0120]-[0123], [0148], the plot provides an estimate of risk in the formation as a result of the static and dynamic factors)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal with Ige as the references deal with optimization of the operation of a well, in order to implement a system that accounts for the expected risk of the system. Ige would modify Carvajal by using expected risks to optimize the performance and overall economics of the well based on the system used. The benefit of doing so is the system can provide meaningful data for production control and optimize the overall economics of the well. (Ige [0111])
The combination of Carvajal and Ige does not explicitly teach and a first lifetime based factor that is a function of a first operating time for the first artificial lift approach; and a second lifetime-based factor that is a function of a second operating time for the second artificial lift approach;
	Kalu-Ulu teaches and a first lifetime based factor that is a function of a first operating time for the first artificial lift approach; (Page 2 Right column first paragraph, Tables 1-3, Figures 2-5, Weibull factors are assigned to both electrical (motor) and mechanical failures (pump), using the Weibull calculations, the probability of failure based on operating time is calculated.)
	and a second lifetime-based factor that is a function of a second operating time for the second artificial lift approach; (Page 2 Right column first paragraph, Tables 1-3, Figures 2-5, Weibull factors are assigned to both electrical (motor) and mechanical failures (pump), using the Weibull calculations, the probability of failure based on operating time is calculated.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal and Ige with Kalu-Ulu as the references deal with artificial lift operation in a well, in order to implement a system that accounts for lifetime factors that are used to calculate the probability of failure over time. Kalu-Ulu would modify Carvajal and Ige by using a Weibull calculation to determine the probability of equipment failure due to operation time. The benefit of doing so is the system can assess the reliability, availability and maintainability of the system during its operation. (Kalu-Ulu Page 5 conclusions)

In regards to claim 7, the combination of Carvajal, Ige and Kalu-Ulu teach limitations of claim 6. Carvajal also teaches further comprising generating, by the processing device, a revised artificial lift plan based at least in part on a change to at least one of the first dynamic factor and the second dynamic factor while extracting the hydrocarbons from the subterranean hydrocarbon reservoir. (Figs. 1A-1C, [0040]-[0041], the method of creating the plan of operation is repeated and dynamic data is recaptured (Fig.1A 104) and analyzed during operation, and when changed, the lift plan is revised (Fig 1A 116) and an optimal lift plan with the ICV and ESP is created (Fig1B 124))

Regarding claim 10, the combination of Carvajal, Ige and Kalu-Ulu teach limitations of claim 1. Carvajal also teaches wherein the plurality of artificial lift approaches utilizes an artificial lift system selected from the group consisting of a gas lift system, an electric submersible pump (ESP) system, a progressing cavity pumping system, a rod lift system, and a plunger lift system. ([0051], [0055], An ESP pump system is used)

Regarding claim 12, the combination of Carvajal, Ige and Kalu-Ulu teach limitations of claim 6. The combination of Carvajal and Ige does not explicitly teach wherein the first lifetime-based factor indicates a first expected lifetime of a first component of a first system implementing the the first artificial lift approach and wherein the second lifetime-based factor indicates a second expected lifetime of a second component of a second system implementing the second artificial lift approach.
Kalu-Ulu teaches wherein the first lifetime-based factor indicates a first expected lifetime of a first component of a first system implementing the the first artificial lift approach and wherein the second lifetime-based factor indicates a second expected lifetime of a second component of a second system implementing the second artificial lift approach (Page 2 Right column first paragraph, Tables 1-3, Figures 2-5, Weibull factors are assigned to both electrical (motor) and mechanical failures (pump), using the Weibull calculations, the probability of failure based on operating time is calculated, using the graph at each hour mark allows the user to determine if the component (motor or pump) will reach the next expected hour interval using the probability)

Regarding claim 14, the combination of Carvajal, Ige and Kalu-Ulu teaches the limitations of claim 6. Carvajal also teaches wherein generating the artificial lift plan is based at least in part on an expected production value determined based on the first static factor, the second static factor, the first dynamic factor, and the second dynamic factor. (Figures 1A-1C, [0036]-[0040], the lift plan is based on a plurality of static and dynamic factors)

In regards to claim 15, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.
Examiners Note: As the prior art implements the method using a computer, as disclosed in Carvajal [0075], it will contain the additional claimed elements of a memory and processing device. Also the stacked bar chart using the static and dynamic inputs for each day are displayed in figure 9.

In regards to claim 16, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 19, it is the system embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

Regarding claim 21, the combination of Carvajal, Ige and Kalu-Ulu teach limitations of claim 1. The combination of Carvajal and Ige does not explicitly teach wherein the lifetime-based factor comprises an infant mortality of a component of the artificial lift approach, wherein the infant mortality of the component is an increased risk level at a beginning of an operating interval for the component that diminishes over time. 
Kalu-Ulu teach teaches wherein the lifetime-based factor comprises an infant mortality of a component of the artificial lift approach, wherein the infant mortality of the component is an increased risk level at a beginning of an operating interval for the component that diminishes over time. (Page 2 Right column first paragraph, Tables 1-3, Figures 2 and 4-5, The figures show that the life time factor calculates the probability of infant mortality as they show the component has an increased risk at the beginning and it diminishes over time)

Regarding claim 22, the combination of Carvajal, Ige and Kalu-Ulu teach limitations of claim 1. Carvajal teaches wherein the first artificial lift approach and the second artificial lift approach are selected from the group consisting of …, an electric submersible pump (ESP) system, …, ([0051], [0055], the well is configured with an ESP)
Carvajal does not explicitly teach wherein the first artificial lift approach and the second artificial lift approach are selected from the group consisting of a gas lift system, …, a progressing cavity pumping system, a rod lift system, and a plunger lift system, and wherein the first artificial lift approach differs from the second artificial lift approach.
Ige teaches wherein the first artificial lift approach and the second artificial lift approach are selected from the group consisting of a gas lift system, …, a progressing cavity pumping system, a rod lift system, and a plunger lift system, and ([0027], [0028], [0081], [0082], a gas lift and rod lift system are used in addition to the ESP)
wherein the first artificial lift approach differs from the second artificial lift approach. (([0027], [0028], [0081], [0082],the ESP and gas lift systems differ from one another)

Examiner’s Note: The Examiner notes the proper status identifier for claim 22 is New.

Claims 3, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal, in view of Ige, in view of Kalu-Ulu in view of Rasheed et al. USPPN 2017/0351959 (hereinafter “Rasheed”)
Regarding claim 3, the combination of Carvajal, Ige, Kalu-Ulu teach limitations of claim 1. Carvajal teaches wherein the artificial lift plan increases a hydrocarbon recovery rate, …, and increases a hydrocarbon recovery volume. (Figures 1A-1C,[0065], [0073]-[0074], Table 1, the recovery rate and volume of the well are optimized)
The combination of Carvajal, Ige and Kalu-Ulu does not explicitly teach disclose wherein the artificial lift plan …, increases a lifetime of a well, … .
Rasheed teaches wherein the artificial lift plan …, increases a lifetime of a well, … . ([0007], [0056], [0059], The lifetime and economic value of the well are increased to create the optimal lifecycle plan)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal, Ige and Kalu-Ulu with Rasheed as the references deal with operation of an artificial lift plan for a well, in order to implement a system that accounts for lifetime factors to increase the lifetime of the well. Rasheed would modify Carvajal, Ige and Kalu-Ulu by using lifetime factors to increase the lifetime of the well. The benefit of doing so is a lifestyle plan with changing lift types optimize the operation of the well and is economically advantageous. (Rasheed [0010])

In regards to claim 8, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3. 

In regards to claim 17, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8. 

Regarding claim 20, the combination of Carvajal, Ige, Kalu-Ulu teaches the limitations of claim 15. Carvajal, does not explicitly teach, wherein the first evaluation is further based at least in part on a first lifetime-based factor, and wherein the second evaluation is further based at least in part on a second lifetime-based factor.
Ige teaches and wherein the second evaluation is further based at least in part on a second lifetime-based factor. (Figure 8, [0111], The lifetime of the ESP motor is optimized using the production control method)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal with Ige as the references deal with optimization of the operation of a well, in order to implement a system that accounts for lifetime factors and the expected risk of the system. Ige would modify Carvajal by using lifetime factors and expected risks to optimize the performance and overall economics of the well. The benefit of doing so is the system can provide meaningful data for production control and optimize the overall economics of the well. (Ige [0111])
	The combination of Carvajal, Ige and Kalu-Ulu does not explicitly teach wherein the first evaluation is further based at least in part on a first lifetime-based factor,
Rasheed wherein the first evaluation is further based at least in part on a first lifetime-based factor, ([0007], [0010], [0056], [0059], The lifetime and economic value of the well are increased to create the optimal lifecycle plan)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Carvajal, Ige and Kalu-Ulu with Rasheed as the references deal with the operation of an artificial lift well, in order to implement a system that accounts for lifetime factors to increase the lifetime of the well. Rasheed would modify Carvajal, Ige, and Kalu-Ulu by using lifetime factors to increase the lifetime of the well. The benefit of doing so is a lifestyle plan with changing lift types optimize the operation of the well and be economically advantageous. (Rasheed [0010])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rashid et al. USPPN 2016/0053753: Also teaches the use of multiple artificial lift plans based on well models using data about the system and real time data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147